DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  Suekuni (US 2017/0114711) teaches an intake duct having a first and second concave section that faces one another.  Oda et al (US 4,519,350) teaches an intake duct that has a first concave section in an intake duct and a second concave section downstream of the first concave section.  Diehl (US 3,678,905) teaches an intake duct having a first and second concave section that face one another and the lower concave section of the two having a convex section upstream of the concave section.  Kessler (US 4,475,486) teaches an intake port having a first concave section on a first inner wall and a second concave section on a second inner wall that do not directly face one another.  Sperry (US 4,159,011) teaches an intake port having a first inner wall having a first concave section and a second inner wall having a second concave section and a convex section upstream and adjacent the second concave section.  The prior art does not teach an engine comprising an intake port having a first inner wall and a second inner wall that form a quadrangular shape and provided from an upstream side to a downstream side, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747